Citation Nr: 1518902	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-22 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a status-post total knee replacement of the right knee.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for a back condition to include numbness and drop foot and a bilateral knee condition.

3. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for a right hip disability, and if so, whether service connection is warranted.

4. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for insertional tendinitis peroneus brevis, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1967 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board, in July 2013, denied entitlement to a disability rating in excess of 30 percent for a right knee disability, status-post total knee replacement.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated and remanded for further action by the Court in July 2014.  In September 2014 the Board remanded the claim.  It has since returned to the Board.

The Veteran appeared at a videoconference hearing in May 2013.  A transcript is of record. 

In November 2013 the Veteran filed a statement that his "brace qualified for the allowance."  The RO should clarify as to whether the Veteran intended his statement as a new claim.  The RO should also contact the Veteran to clarify his inclusion of a back and knee claim on his April 2014 notice of disagreement (NOD).  As the previous denials of service connection for a back and knee condition have become final, an NOD would not be timely.  However, the RO should clarify whether the Veteran wishes to reopen his claims for service connection for a back and knee condition or whether he intended his statement as an appeal of the denial of his 38 U.S.C.A. § 1151 claim, which involved his back and knee.  As the Veteran's intentions require clarification and initial adjudication of all claims as appropriate by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over any new claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).   The Board notes that the record reflects that the RO attempted to call the Veteran to clarify some of these issues in March 2015; however, the contact form indicates that the RO did not call the new phone number submitted by the Veteran in September 2013.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 and to reopen claims for service connection for a right hip disability and insertional tendinitis peroneus brevis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Residuals of post right knee total arthroplasty are manifested by neither intermediate degrees of weakness, pain, or limitation of motion nor severe painful motion or weakness.

2. The Veteran does not have recurrent subluxation or lateral instability in his right knee.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for status post right knee total arthroplasty have not been met from November 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

An April 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The undersigned VLJ who conducted the May 2013 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans and the VLJ and the representative asked questions regarding the nature of the Veteran's right knee disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159 . 

VA examinations were conducted in November 2007 with clarification in January 2008, August 2010, March 2011 with an addendum in June 2012, and October 2014.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners reviewed the record, evaluated the Veteran and evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right knee disability is rated under Diagnostic Code (DC) 5055, applicable to knee replacement (prosthesis).  Under DC 5055, a 100 percent rating is warranted for one year following replacement implantation.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to DCs 5256, 5261 or 5262.  The minimum rating is 30 percent.

In this regard, DC 5256 provides a 30 percent rating for favorable angle ankylosis in full extension or in slight flexion between 0 and 10 degrees; a 40 percent rating for ankylosis in flexion between 10 and 20 degrees; a 50 percent rating for ankylosis in flexion between 20 and 45 degrees; and a 60 percent rating for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a , DC 5256.  The Board notes that, for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Additionally, DC 5261 provides a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a , DC 5261.  Finally, DC 5262 provides for a 30 percent rating for malunion with marked knee or ankle disability and a 40 percent rating for nonunion of the tibia or fibula with loose motion requiring a knee brace.  See 38 C.F.R. § 4.71a , DC 5262. 

Normal range of motion of the knee is from 0 degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71a , Plate II. 

The Board acknowledges that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that a disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the Veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id. 

In November 2007 a VA examination of the right knee was conducted.  The examiner noted the Veteran's subjective complaints of looseness and pain with marked improvement.  He reported still needing a cane for some stability.  Physical examination found no true rotatory instability to be present.  Range of motion was from 0 to 100 degrees with pain at 100.  There were no additional functional impairments due to pain, weakness, fatigability, incoordination or flare-ups.  The range of motion was the same after three repetitions.  A January 2008 file review explained that when the range of motion is written as 0 to 100 this means that extension is 0 degrees and flexion is 100 degrees. 

An October 2008 private treatment note found the range of motion of the right knee to be 0 degrees extension and 60 degrees flexion. 

At an August 2010 VA examination the Veteran reported a tendency for the right leg to give out.  Range of motion findings were from 0 degrees extension to 115 degrees flexion with stiffness at 115.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare ups.  No assisted devises were in place but the Veteran reported using a cane for stability primarily by history of his radiculopathy. 

In March 2011 a VA examination was conducted.  Range of motion testing was from 0 to 95 degrees with no pain noted.  There was no additional functional loss after repetitive use testing.  The Veteran was noted to ambulate with a cane, which he reported using primarily due to back and right leg weakness.  He denied instability symptoms in his knees.  On examination, the examiner found no appreciable AP instability and 1+ medial instability at 30 degrees flexion.  The examiner then noted slight medial instability of the right knee but no subluxation. 

In October 2014 the Veteran underwent another VA examination.  He reported occasional flare-ups of pain.  Range of motion findings were from 0 degrees extension to 110 degrees flexion with pain beginning at the endpoint of flexion.  There was no change on repetitive use testing, but the examiner noted less movement than normal and pain on movement.  Joint stability testing was normal.  The Veteran reported regular use of a cane.  The examiner found there was no additional increased pain, weakness, fatigability, or incoordination that could  significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.

Thus, the Board finds that even when considering functional loss as is required under 38 C.F.R. §§ 4.40 and 4.45, the evidence does not support intermediate degrees of residual weakness, pain, or limitation of motion, or severe painful motion or weakness warranting a rating higher than 30 percent under DC 5055.  Even if there were findings of intermediate degrees of weakness, pain or limitation of motion, a rating by analogy under DC 5256, 5260 or 5261 would result in a noncompensable rating.  The minimal rating under DC 5055 is 30 percent.  A rating higher than 30 percent for right knee replacement is not warranted.

The Board has also considered whether a separate evaluation is warranted for instability of the right knee under 38 C.F.R. § 4.71a, DC 5257.  In this regard, the Board notes that while 38 C.F.R. § 4.71a , DC 5055, contemplates painful motion, weakness, and limitation of motion, 38 C.F.R. § 4.71a , DC 5257, contemplates recurrent subluxation and lateral instability of the joint.  Accordingly, because these are separate manifestations, such consideration does not violate the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

Under 38 C.F.R. § 4.71a , DC 5257, a knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  See 38 C.F.R. § 4.71a, DC 5257.  The Board observes that the words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

November 2007 and August 2010 VA examinations found no rotational instability.
 
At his March 2011 VA examination the Veteran denied symptoms associated with instability.  The Board notes that the Veteran has reported using a cane, the need for which he has attributed to back and right leg weakness.

However, the March 2011 VA examiner did note that the Veteran had slight medial instability of the right knee but no subluxation.  The examiner described the slight instability as "relatively clinically insignificant" currently, noting it could worsen over time to become symptomatic.  Testing results show that the Veteran had no appreciable AP instability and 1+ medial instability at 30 degrees flexion.

At his October 2014 VA examination, the Veteran had normal joint stability tests.  The examiner specifically opined that the Veteran has no lateral instability or subluxation of his right knee.

Based on the forgoing, the Board finds that the Veteran is not entitled to a separate compensable rating for recurrent subluxation and/or lateral instability under 38 C.F.R. § 4.71a, DC 5257 as the evidence does not show he experiences recurrent subluxation or lateral instability.  Even the 2011 VA examination report, while somewhat contradictory in its description of the Veterans symptoms compared to objective findings, nonetheless does not indicate that lateral instability is present; but rather, that the Veteran apparently experienced, at that time, medial instability that was essentially asymptomatic (i.e. "relatively clinically insignificant").

As such, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent for right knee replacement and no separate rating for instability is warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right knee disability.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and loss of range of motion are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right knee disability.  In addition, the Board finds the record does not reflect that the Veteran's right knee disability markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An increased rating greater than 30 percent for a right knee disability, status post total right knee replacement, is denied.


REMAND

In a July 2013 decision the RO denied entitlement to compensation based on 38 U.S.C. 1151 for a lower back condition to include numbness and drop foot and right and left knee condition.  The RO also found there was no new and material evidence to reopen a claim for service connection for a right hip disability.  The Veteran filed a notice of disagreement in January 2014.  Although the NOD did not specify if the Veteran was disagreeing with one or both issues, the Board finds that it is most favorable to the Veteran to interpret his statement as an appeal of both issues.

In a separate, April 2014 decision, the RO found there was no new and material evidence to reopen a claim for service connection for insertional tendinitis peroneus brevis, claimed as dropfoot and plantar fasciitis.  In April 2014 the Veteran filed a notice of disagreement with that decision.  

No statement of the case (SOC) has been issued as to any of the three issues appealed by the Veteran as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, an SOC should be issued.

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case concerning his claim for compensation under 38 U.S.C.A. § 1151 and to reopen claims for service connection for a right hip disability and insertional tendinitis peroneus.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


